Fourth Court of Appeals
                            San Antonio, Texas

                                  JUDGMENT
                               No. 04-19-00352-CR

                          EX PARTE Otis T. MCKANE

           From the 379th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2017CR1505
                    Honorable Ron Rangel, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

 In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

 SIGNED December 27, 2019.


                                          _____________________________
                                          Beth Watkins, Justice